Citation Nr: 0303831	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  00-22 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1964 to May 1967.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran had active service in Vietnam and received 
the Combat Infantryman's Badge (CIB).  

3.  The medical evidence indicating the veteran does not have 
PTSD related to his combat service is more probative than the 
medical evidence indicating that he does.  


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3304(d) and (f) (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA). Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After a review of the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the VCAA.  The rating decision, the Statement 
of the Case (SOC), and the Supplemental Statement of the Case 
(SSOC) notified the appellant and his representative of the 
evidence necessary to substantiate the claim, the evidence 
that had been received and the evidence to be provided by the 
claimant.  In addition, in March 2001, the RO contacted the 
veteran and notified him of the evidence needed to establish 
entitlement to the benefit sought, and what the RO would 
obtain, as well as what evidence was needed from the veteran 
and what he could do to help with his claim.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate this claim for 
benefits.  The appellant has not reported that any other 
pertinent evidence might be available or that he has been 
treated anywhere for PTSD.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  VA has obtained pertinent medical records 
and has afforded the appellant medical examinations.  
Veterans Claims Assistance Act of 2000, Pub L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5103.  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  38 C.F.R. § 3.103.

Discussion

After a thorough review of the evidence of record, the Board 
finds that entitlement to service connection for PTSD has not 
been established.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2002); Cohen v. Brown, 10 Vet. App. 128 
(1997).  The Board notes that the diagnostic criteria, 
including those related to stressors, set forth in THE 
AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, (4th ed. 1994) (DSM-IV) for 
mental disorders have been adopted by the VA.  38 C.F.R. § 
4.125.

According to the criteria, a diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  It is noted that 
while this case was undergoing development, the provisions of 
38 C.F.R. § 3.304(f) were amended.  See 38 C.F.R. § 3.304(f) 
(2002).  Also, while this case was pending, the General 
Counsel of the VA promulgated a Precedent Opinion defining 
when a veteran had "Engaged in Combat with the Enemy." See 
VAOPGCPREC 12- 99 (1999).

The appellant's military records reflect that he was awarded 
the Combat Infantryman's Badge.  This award clearly reflects 
that the appellant himself was involved in active combat.  
Therefore, the Board finds that the appellant did engage in 
combat with the enemy and that the provisions of 38 U.S.C.A. 
§ 1154(b) do apply.  Accepting that the veteran engaged in 
combat, a verified stressor exists.  Thus the Board must 
determine if the veteran has PTSD related to that stressor.  
See VAOPGCPREC 12-99 (October 18, 1999); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  Thus, the outcome 
of this case must be determined by deciding whether there is 
sufficient medical evidence of record showing that he has 
PTSD as a residual of his combat service.   There is medical 
evidence both for and against the claim on this dispositive 
issue.  In these situations, it is the Board's responsibility 
to weigh the evidence and decide where to give credit and 
where to withhold the same and, in so doing, accept certain 
medical opinions over others.  See, e.g., Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board can give more credence and credibility to 
one medical opinion than another-provided the Board 
adequately explains its reasons and bases for doing this.  
See Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  
Moreover, the Board must keep in mind that it cannot make its 
own independent medical determination and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

In this case, as discussed below, the record fails to satisfy 
the first element of a PTSD claim under 38 C.F.R. § 3.304, 
because although it shows that the veteran has been diagnosed 
with PTSD, it also reflects that the preponderance of the 
evidence is against a finding that the veteran has this 
disability.

In this case, there is conflicting evidence as to whether the 
criteria for a diagnosis of PTSD have been met.  Essentially 
there are VA examiners who believe that the appellant's 
proper diagnosis is dysthymia, and there are other examiners 
who believe the proper diagnosis is PTSD related to the 
trauma the appellant experienced in Vietnam.  A social worker 
has also stated that the veteran has PTSD. 

Specifically, on VA outpatient treatment in September 1998, 
the impression was PTSD.  It was noted that the veteran had 
to stop taking Prozac due to side effects.  On VA examination 
in January 2000, the examiner diagnosed dysthymia.  It was 
stated that the examiner was unable to determine the etiology 
of the veteran's depression.  It was also stated that there 
were no symptoms which the veteran presented today which were 
consistent with the PTSD diagnosis.  

On VA outpatient treatment in February 2000, it was stated 
that the veteran was having trouble sleeping.  In an 
addendum, it was reported that the veteran had PTSD, chronic, 
for which he had been in active treatment since 1979.  

In a May 2000 letter, a social worker from the Vet Center 
noted that the veteran had been in treatment since 1992 with 
treatment focusing on several areas, including his Vietnam 
experiences.  

In May 2000, the veteran was examined by a Board of two VA 
psychiatrists.  The diagnosis was, dysthymia.  It was stated 
that the veteran had been having problems with depression for 
many years.  It was opined that the trauma in Vietnam didn't 
seem to be as prominent or as severe as his history of 
depression which seemed to be the main problem that he had 
been dealing with for many years in the past.  

In December 2000, the veteran was examined as an outpatient 
at a VA facility.  His complaints, and history were 
documented.  The examiner diagnosed PTSD, chronic.  The Axis 
IV finding was catastrophic combat exposure.  

In a January 2001 addendum correspondence, the above 
mentioned social worker stated that the veteran continued to 
be seen for treatment on a weekly basis.  It was stated that 
he continued to report significant PTSD symptomatology, 
including nightmares, flashbacks, anger, depression, 
isolation, and avoidance of social contacts.  

The veteran testified at the RO in January 2001.  He stated 
that he was in the infantry in the service and that he has 
currently been diagnosed with PTSD.  A complete transcript is 
of record.  

The above evidence shows that there are conflicting medical 
opinions of record with regard to the matter of whether the 
veteran has PTSD.  The Board must therefore weigh the 
probative value of these opinions.  The probative value of a 
medical opinion is based on the physician's personal 
examination of the patient, his knowledge and skill in 
analyzing the data, and the medical conclusion that he 
reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The credibility and weight to be attached to an opinion is 
within the province of the Board as an adjudicator.  See 
Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993).  

The Board accords less weight to the findings of the 
outpatient treatment providers and the social worker who 
treated the veteran.  It is of note that none of the findings 
of PTSD are based on a review of the veteran's claims file.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Additionally, no 
rationale is provided for the finding of PTSD.   

On the other hand, the veteran has been examined by VA twice, 
and dysthymia has been diagnosed.  He was examined in January 
2000, and dysthymia was diagnosed by the VA examiner.  He was 
subsequently examined by a board of two examiners in May 
2000, who also found that the veteran had dysthymia.  Of 
particular significance is the examination which was 
performed in May 2000 by a board of two specialists in the 
field of mental disorders.  The RO requested that the claims 
file be reviewed in conjunction with that examination and 
requested the examiners resolve the conflicting opinions 
regarding the diagnosis of the veteran's psychiatric 
disability.  The veteran was interviewed, a history was 
taken, and a mental status examination was performed.  The 
examiners found that the veteran had dysthymia, and they 
provided rationale for the finding.  The Board must give more 
weight to this evidence in determining the correct diagnosis 
for the veteran's disability.  

While the evidence discussed above includes medical reports 
that the veteran has PTSD, for the reasons that were 
previously noted, the Board finds that the preponderance of 
the evidence is against a finding that he currently has PTSD 
as the result of service, and that entitlement to service 
connection for PTSD is not warranted.  

The Board has considered the written contentions of the 
veteran.  However, this case turns on interpretation of 
medical evidence and analysis of diagnoses.  The veteran is a 
layperson untrained in the fields of medicine and/or 
psychiatry and is not competent to interpret medical evidence 
or to diagnose a mental disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Therefore, his statements are insufficient to 
establish that the veteran has PTSD related to Vietnam, or to 
any stressor events in service.  

The Board considered the applicability of the benefit-of-the-
doubt doctrine, but as the preponderance of the evidence is 
against his claim it is not for application.  The Board 
concludes that the veteran's appeal for service connection 
must be denied.  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

